Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  156137                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  TONY J. HENRY,                                                                                     Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 156137
                                                                    COA: 338237
  IONIA CORRECTIONAL FACILITY
  WARDEN,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 27, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2018
           t0905
                                                                               Clerk